O’Donnell, J.,
dissenting.
{¶ 15} I would affirm the judgment of the court of appeals. The state assumed a burden in this case to prove guilt beyond a reasonable doubt of all the essential elements of the crime of soliciting improper compensation. The statute in question here, R.C. 2921.43(C), provides:
{¶ 16} “No person for the benefit of a political party, campaign committee, legislative campaign fund, political action committee, or political contributing entity shall coerce any contribution in consideration of either of the following:
{¶ 17} “(1) Appointing or securing, maintaining, or renewing the appointment of any person to any public office, employment, or agency;
{¶ 18} “(2) Preferring, or maintaining the status of, any public employee with respect to compensation, duties, placement, location, promotion, or other material aspects of employment.”
{¶ 19} Thus, the essential elements of this offense, which the state needed to prove in order meet its burden, required a showing that Conese (1) coerced Dixon, an employee of the board of elections (2) to make a contribution (3) in consideration of keeping his job at the board.
{¶ 20} Here, the state demonstrated that Conese used strong language in attempting to obtain a contribution to the Democratic Party in the amount of all of Dixon’s salary at the board of elections, which directly related to the retention of Dixon’s position at the board of elections. However, the state never demonstrated that Dixon ever made. any contribution as a result of his conversations with Conese. In fact, Dixon never did make such a contribution. Accordingly, the state failed to demonstrate that the actions of Conese — which may very well have constituted coercion — resulted in a contribution. Because the state failed to *438prove that Dixon made a contribution, it failed in its burden of proof. Accordingly, I would affirm the judgment of the court of appeals.
Robin N. Piper, Butler County Prosecuting Attorney, Daniel G. Eichel, First Assistant Prosecuting Attorney and Chief, Appellate Division, and Randi E. Froug, Assistant Prosecuting Attorney, for appellant.
Mark Conese, pro se.
Jim Petro, Attorney General, Douglas R. Cole, State Solicitor, Stephan P. Carney, Senior Deputy Solicitor, and M. Scott Criss, Assistant Solicitor, urging reversal for amicus curiae Attorney General of Ohio.